People v Ayrhart (2019 NY Slip Op 06970)





People v Ayrhart


2019 NY Slip Op 06970


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ. (Filed Sept. 27, 2019.)


MOTION NO. (1576/90) KA 90-01576.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vHARRY AYRHART, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.